Citation Nr: 1747259	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for diabetes mellitus (diabetes), to include as due to herbicide agent exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to service-connected diabetes.

5.  Entitlement to service connection for right lower extremity neuropathy, to include as secondary to service-connected diabetes.

6.  Entitlement to service connection for right upper extremity neuropathy, to include as secondary to service-connected diabetes.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide agent exposure and/or asbestos exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronback, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from August 1966 to August 1986.  The Veteran died in January 2016.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for left lower extremity neuropathy, right lower extremity neuropathy, right upper extremity neuropathy, and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in January 2016.  The certificate of death lists the cause of death as metastatic small cell lung cancer.

2.  During the Veteran's active service, he was stationed at Takhli Royal Thailand Air Force Base in Thailand during the Vietnam Era.

3.  Resolving reasonable doubt in favor of the appellant, the evidence supports a finding that the Veteran is presumed to have been exposed to herbicide agents while stationed in Thailand or while accompanying squadrons on temporary duty in the Republic of Vietnam.

4.  The Veteran's lung cancer is presumed to have been caused by his herbicide exposure in service.

5.  The Veteran's diabetes was presumed to have been caused by his herbicide exposure in service.

6.  The Veteran was not shown to have a hearing disability in either ear for VA purposes.
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2017).

2.  The criteria for service connection for diabetes have been met.  38  U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the appellant testified at a hearing before the Board in October 2016.

Regarding the service connection claim for bilateral hearing loss, the Veteran was provided a VA examination and neither the appellant, nor her representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

DIC and Diabetes

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to Dependency Indemnity Compensation (DIC).  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

In addition, recent findings indicate that herbicide agents were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

VA determined that a special consideration of herbicide agent exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide agent exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).

When such a veteran contracts a disease associated with exposure to herbicide agents under § 3.309(e), including lung cancer and diabetes, that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the appellant claims the Veteran should be entitled to the presumption of herbicide exposure because he was stationed at the Takhli Royal Thai Air Force Base.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

The Veteran's MOS was an aircraft mechanic.  As such, the Veteran may have been required to work on aircraft on the landing strip near the perimeter.  However, even more compelling is that he Veteran reported while stationed in Thailand, he went to Da Nang, Vietnam, on multiple occasions.  At the hearing, the appellant testified that the Veteran had told her that he had gone to Vietnam multiple times to perform his duties as an aircraft mechanic.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A review of the Veteran's service personnel records does in fact show that he had service in Thailand from 1968 to 1969, and it is noted that he served on an air base where herbicide agent exposure was possible.

Moreover, his service personnel records contain various performance evaluations.  Once of these performance appraisals reports that the Veteran was "consistently selected to accompany squadrons on temporary duty commitments."  This evidence supports the appellant's testimony that the Veteran reported that he had gone to Vietnam multiple times on temporary assignments.

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  The Veteran was certainly competent to identify the fact that he went to Da Nang, Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the appellant is certainly competent to testify that the Veteran had told her of his service in Vietnam.  The Veteran and the appellant are found to be highly credible, and their lay statements have been consistent with each other and the Veteran's service records.  As such, the Board has no reason to doubt the veracity of their statements.

Viewing the evidence of record in a light most favorable to the appellant, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents.  Not only was the Veteran stationed at a base were herbicide agents were known to have been used during the Vietnam Era, the Veteran and the appellant reported that he went to the Vietnam multiple times.  As such, the Board concedes the Veteran's exposure to herbicides during his active service.

The Veteran's certificate of death shows that the cause of death was metastatic small cell lung cancer.  As the Board has conceded exposure to herbicides in Thailand and/or Vietnam, the Veteran's lung cancer is presumed to be associated with his in-service herbicide exposure.  The record does not contain the requisite clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for cause of death for lung cancer on a presumptive basis as a result of herbicide exposure.

In addition, as noted, when a veteran is diagnosed with diabetes and is presumed to have been exposed to herbicide agents during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.  As a result, the Board finds that the evidence supports a grant of service connection for diabetes on a presumptive basis as a result of herbicide exposure.

Accordingly, the criteria for service connection for DIC and diabetes have been met, and the appellant's claims are granted.

Hearing Loss

The Veteran filed his service connection claim for hearing loss in September 2012, which was denied by an August 2013 rating decision.  The Veteran asserted that his hearing loss was due to his active service.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his duties as an aircraft mechanic during his long and honorable active service.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs show he was afforded audiometric examinations in April 1966, October 1966, July 1969, May 1970, April 1973, March 1975, February 1976, August 1976, April 1979, December 1982, and March 1986.  However, none of the audiometric results showed hearing loss for VA purposes in either ear.

The Veteran was afforded a VA examination in August 2013, at which audiometric testing failed to show hearing loss for VA purposes in either ear.  

The Veteran's medical records contain no other audiometric testing dated after the August 2013 VA examination.

As lay people, the Veteran and the appellant are competent to report what comes to them through their senses, but they lack the medical training to determine that the Veteran met the VA criteria for a hearing loss disability in either ear, as such requires the use of audiometric testing.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, the Veteran did not have any current hearing loss in either ear for VA purposes, and the claim is denied.


ORDER

Service connection for the cause of the Veteran's death is granted.

Service connection for diabetes is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The granting of service connection for the Veteran's diabetes raises the possibility that the Veteran's bilateral lower extremity neuropathy and right upper extremity neuropathy are related to a now service-connected disability.

Regarding the service connection claim for COPD, the Veteran's asserts that his COPD was due to his active service, to include exposure to herbicide agents and/or asbestos.  STRs show that he was exposed to a large number of toxic chemicals during his service.  He was treated for his sinuses in February 1976.  In addition, he treated for bronchitis in March 1982 and November 1983.  Finally, at his separation physical, he reported that he had ear, nose and throat trouble and sinusitis.  However, the Veteran's medical records also show that he smoked cigarettes and pipes.

At the Board hearing, the appellant testified that they were married in 1975.  She testified that the Veteran started having breathing difficulty during his active service.  After his separation from service, she testified that he required an oxygen mask.

Therefore, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion regarding the etiology of the Veteran's bilateral lower extremity neuropathy, right upper extremity neuropathy, and COPD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to address the etiology of the Veteran's bilateral lower extremity neuropathy and right upper extremity neuropathy.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral lower extremity neuropathy and right upper extremity neuropathy were caused by his service-connected diabetes?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral lower extremity neuropathy and right upper extremity neuropathy were aggravated by his service-connected diabetes?  Why or why not?

If aggravation is found, the examiner should identify the baseline level of severity of the peripheral neuropathy before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the peripheral neuropathy.  38 C.F.R. § 3.310.

c) Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral lower extremity neuropathy and right upper extremity neuropathy began prior to 1971 and had been present afterwards, consistent with conceded herbicide agent exposure.  Why or why not? 

2. Obtain a medical opinion to address the etiology of the Veteran's COPD.  The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) the Veteran's COPD either began during, was otherwise caused by the Veteran's active service.  Why or why not?  The examiner should address the significance, if any, of the Veteran's exposure to toxic chemicals, any other exposures consistent with his duties as an aircraft mechanic, and his conceded herbicide agent exposure.  The examiner should also discuss the relevance of the Veteran's tobacco habit, and the appellant's testimony at her October 2016 Board hearing that the Veteran began experiencing breathing problems during service.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


